Citation Nr: 1218609	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  97-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1957 to December 1960, with additional service in the California Army National Guard.

These matters on appeal before the Board of Veterans' Appeals (Board) arise from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  
in Hartford, Connecticut.  Jurisdiction of these matters is with the RO in San Juan, Puerto Rico.  

In March 2000 and June 2003, the Board remanded these claims to afford due process and for other development.

In an October 2007 decision, the Board denied these claims.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims.  In December 2008, the Court issued an order that granted a Joint Motion for Remand, vacated the Board's October 2007 decision, and remanded the matter to the Board for action in compliance with the motion. 

In March 2010, the Board remanded these matters for additional development.


FINDINGS OF FACT

Arthritis was not shown until more than 25 years after discharge from service, and the only medical opinions to address the etiology of the Veteran's left and right knee disabilities weigh against those claims.  Chronic left and right knee disabilities were not shown in service, and continuing left and right knee disabilities were not shown until many years thereafter.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2003 and in March 2006. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In this regard, the Board notes that attempts by the RO to obtain additional service medical records show that in June 2000, the National Personnel Records Center (NPRC) responded that the Veteran did not have any in-service treatment in San Francisco.  A second response by the NPRC in August 2000 was to the effect that there were no other records concerning treatment of the Veteran in service.  VA has also obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Certain conditions, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

Service medical records shows that the only complaint as to the Veteran's left knee during service was in April 1960, while he was being treated for an unrelated ailment.  On objective examination, there was some slight loss of full extension of the left knee with very slight crepitus.  X-rays and clinical examination were documented as completely normal.  The examiner noted that the orthopedic surgeon felt that there may have been very minimal chondromalacia of the patella, but that disability was slight and required no treatment.  No other service medical records document any complaints or treatment for either knee.  The separation medical examination of December 1960 reported the knees as normal. 

Post-service medical evidence includes a May 1983 private treatment records showing that the Veteran complained of right knee pain without recalling an injury.  He reported he had knee problems for 20 years without treatment and a past history of injuring that same knee when hit by a baseball in 1961 after military service.  The right knee examination was normal.

In a June 1983 record from Permanente Medical Center, for purposes of a worker's compensation claim, the Veteran reported slipping and falling at his job in April 1983, injuring his right knee.  Objectively, there was no pathology noted or clinically identified on May 9, 1983, although there was some swelling without redness or increased heat.  The knee popped when flexed.  A May 10, 1983, X-ray film revealed no evidence of fracture or dislocation.  The Veteran also reported a past history of injuring that same knee when hit by a baseball in 1961. 

A May 1987 VA outpatient treatment record shows that the Veteran complained of bilateral knee pain and stated he had fluid removed from his right knee in 1983. The Veteran indicated that he had had knee pain since he was in the service in 1957.  X-rays of the right and left knees revealed chronic arthritis and probable degenerative joint disease. 

In a September 1991 private medical evaluation performed in conjunction with a Pennsylvania Disability Claim, the Veteran indicated that in April 1990 he was a truck driver, but he was in an auto accident and later fired. 

A July 1992 private medical evaluation performed in conjunction with a Pennsylvania Disability Claim, included a history of the Veteran having slipped on a wet surface in April 1990, injuring both knees.  Post traumatic osteoarthritis and osteochondromatosis of the knees were diagnosed.  In the Veteran's past medical history, no history of trauma to the knees, other than the April 1990 incident, was recorded.  The Veteran underwent several surgical procedures for his knees thereafter. 

In an October 1994 private x-ray report, the physician found no old or recent bony trauma and diagnosed age-compatible degenerative joint disease, bilaterally, slightly more apparent on the left side than on the right. 

In February 1997, the Veteran underwent a left total knee replacement.  In the private hospital discharge summary, the Veteran reported long-standing problems with his left knee for approximately seven to eight years.  At that time the Veteran had been separated from active duty for 37 years. 

During an October 1997 VA examination, the Veteran alleged that while in boot camp (sometime in the 1950s), he was forced to duck walk the entire length of the parade ground with rocks in his backpack and that along with cleaning duties on his knees, he claimed to have developed knee problems in service.  The assessment was status post multiple knee surgeries, which the Veteran attributed to boot camp. 

A VA orthopedic opinion was submitted in December 2001.  It was indicated that the physician had reviewed the service medical records.  The physician noted that the service medical records were silent for any knee disabilities.  The physician concluded that it was unlikely that the Veteran's bilateral knee disability was caused by an event, injury, condition, or disease documented during service.  The diagnosis was bilateral osteoarthritis of both knees, post both knee replacement, without any evidence that the disabilities had their beginnings during military service. 

A September 2010 VA examination report shows that the claims file and medical records were reviewed by the VA examiner.  The Veteran reported that the onset of his bilateral knee pain was in 1957.  The Veteran stated to the VA examiner that he had bilateral knee pain since he was inducted into the military service and was placed on guard duty for four hours, but he was not relieved of his duty and was left on guard for eight hours while under rain.  The Veteran stated that when he was relieved, he was soaking wet and he developed "dermatophytosis" and was hospitalized at Balboa in San Diego.  Since that time he had problems with his knees.  The examiner noted that when the Veteran was asked about the origins of his knee problems, he did not mention having to duck walk with a foot locker on his back as the cause of his knee problems as seen in different interviews and on the VA examination performed in his claims folder.  

The VA examiner noted that the Veteran had a total left knee replacement in February 1996 and a total right knee replacement in October 1996.  After a thorough examination, to include x-rays, the examiner diagnosed left and right knee degenerative joint disease (DJD), status post left and right total knee replacement.  The examiner noted the findings in an April 1960 progress note showing that the Veteran complained on several occasions of weakness and pain in the left knee, although the medical personnel were unable to demonstrate any abnormal findings and that report of medical examination in December 1960 which found the Veteran's lower extremities were normal on separation physical examination.  The examiner opined that the left and right knee DJD ,status post left and right total knee replacement, were not likely related to or secondary to the Veteran's service.  The examiner explained that there were no records of sick bay visits or sick call visits or examination of his knees due to complaint of knee pain other than the April 1960 excerpt.  There was no note while in service of left or right knee trauma, or twisting.  The excerpt from the progress note of April 1960 examined the Veteran's left knee due to complaints of pain but found a normal examination and normal x-rays.  The mild chondromalacia found was not the same as knee DJD which was found many years later and for which the Veteran needed total knee replacement, since chondromalacia is at the patella and not DJD in the knee joint proper.  The knee joint proper in the left and right knee were the parts that had to be replaced in 1997.  The examination in April 1960 found only a suggestion of chondromalacia of the patella, not DJD of the knee proper joint.  In fact, left knee x-rays were reported as normal, with no DJD reported.  The VA examiner further stated that there was no follow up treatment for knee pain seen in the claim folder until more than 25 years after release from military service after having worked as a police office and a truck driver. 

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claims for service connection for a left and a right knee disabilities. 

Service treatment records show an isolated complaint pertaining to left knee pain.  At that time it was noted that an orthopedic surgeon felt that there may have been very minimal chondromalacia of the patella.  However, it was considered slight and required no treatment.  The separation medical examination of December 1960 reported the knees as normal.  There was no evidence to suggest that the Veteran had a chronic left or right knee disability in service.  

After service, the Veteran first complained of right knee pain in a May 1983 private treatment record.  At that time, the Veteran did not recall an injury.  Further, he reported a past history of injuring the knee when hit by a baseball in 1961, after military service.  Significantly, the first evidence that the Veteran had complaints pertaining to a right and left knee disability that he related to his service was in his March 1997 claim for VA benefits, despite many earlier medical records showing knee complaints that he never even suggested were related to his service.  That evidence is a relevant factor for weighing the probative value and reliability of the Veteran's statement.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  A May 1987 VA outpatient treatment record is the first medical evidence of diagnosed left and right knee disabilities, and found chronic arthritis and probable degenerative joint disease.  That diagnosis came over 23 years following separation from service.  That time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2011).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 
 
Moreover, the Board notes that the only medical opinions to address the medical relationship, if any, between the Veteran's left and right knee disabilities and service weighs against those claims.  The Board finds that the September 2010 VA examiners' negative opinion constitutes probative and persuasive evidence on the medical nexus questions and was based as it was on review of the Veteran's documented medical history and assertions and examination, and on physical examination of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The September 2010 VA examiner provided a detailed explanation and sufficient basis for the opinion.  Importantly, the examiner discussed the findings in the Veteran's service treatment records and discussed them in relation to the opinion.  The examiner further noted that the Veteran provided a different explanation as to the onset of his knee disabilities in relation to service than previously asserted because the Veteran previously asserted that having to duck walk with a foot locker on his back caused his knee problems; however, during the September 2010 VA examination, the Veteran related his bilateral knee problems to service when he had an extended period of guard duty and was in the rain.  

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claims for service connection for left and right knee disabilities.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Furthermore, the Board finds the Veteran's allegations of a left and right knee disability in service with continuity of symptomatology are not consistent with the entire evidentiary record, and are outweighed by the service treatment records and his physical examinations during service and many years thereafter.  The Veteran has periodically related his knee disabilities to post-service incidents such as a baseball injury, a slip and fall injury, and a work related injury.  No mention was made of any service injury when pursuing a claim for a work related injury.
 
The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, arthritis and degenerative joint disease are the type of disabilities that are not subject to a lay diagnosis.  The Veteran can report that he had bilateral knee pain, weakness, giving way and the like.  However, those are subjective symptoms and not readily identifiable or apparent as clinical disorders in the way that, for example, varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran does not have the medical expertise to discern the nature of any current arthritis and degenerative joint disease diagnosis nor does he have the medical expertise to provide an opinion regarding the etiology.  In sum, the issue does not involve a simple diagnosis.  Thus, the Veteran's lay assertions are not competent or sufficient. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Under these circumstances, the Board concludes that the preponderance of the evidence is against the claims for service connection for left and right knee disabilities, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


